COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00043-CV


IN RE BILLY RAY RISLEY                                                RELATOR


                                    ------------

                          ORIGINAL PROCEEDING
                         TRIAL COURT NO. 0364194D

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s “Writ of Mandamus” and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   PER CURIAM

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: February 12, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).